Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about May 28, 1999, inter alia, denying defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
In an action for legal malpractice, defendant attorneys failed to meet their burden as summary judgment movants to demonstrate the absence of a triable issue as to whether plaintiffs would have prevailed to some extent in the underlying action but for their malpractice (see, Shopsin v Siben & Siben, 268 AD2d 578), i.e., failing in the underlying action to name and serve the record owner of the premises where plaintiffs personal injuries occurred, thus allowing the Statute of Limitations to expire against that party. Thus, denial of their summary judgment motion was required (supra). Concur — Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.